Title: To James Madison from George W. Erving, 1 November 1801
From: Erving, George W.
To: Madison, James


					
						P. No. 3.
						Dear Sir
						London Novr. 1st. 1801.
					
					I hope that the papers which I have forwarded by Mr. Dawson may furnish the kind of information which the President 

desired to have; they shew what has been received under the commission, & the actual ances of government; & afford data upon 

which to Estimate the remaining costs of prosecuting the claims: there are no documents belonging to the agency from which it is 

possible to collect an exact account of all the Expences, particularly because so many of the Claims have been under the direction of 

private Agents: but take one case with another successful & unsuccessful, I presume it woud not be an extravagant Average to set 

the Expences at 300£ Stlg each case; & when is added to this amount of costs, the amount of many of the unsuccessful claims 

which are doubtless Equitable; & what is still worse, the immense proportion of the 173 Cases now decided in our favor, upon which 

it is probable from various causes (as distribution pleaded in bar, insolvency of captors, or securities &c &c) that no recoveries 

can be had; the aggregate of ultimate loss compared to what has been & may be recovered of the Captors or from the British government 

will be much greater than has been commonly Estimated.  Mr. Dawson has returned to London without his papers  otherwise, I might 

recal some of the letters which I have written by him; fearing to appear to have claimed too much of your attention.
					The political aspect of affairs here is very Extraordinary; parliament have met, the king has addressed them in a very Vapid 

speech, & it is said does not feel at all satisfied with the peace which his new Ministers have made: there Seems to be a general puzzle in 

the house of commons; some to support their own consistency, some to support the new ministry favor the peace; of the first class is Mr. Fox 

& his friends generally, of the latter Mr. Pitt: The “kings friends” as they exclusively term themselves are apparently bewildered, so that all the 

old connection of parties seems to be disjointed: they remind one of lambs after sheep-sheering, who when their dams are turned out of 

their pens without their fleeces are at a loss to discover their several parents, & run backward & forward in great agitation often baaing to 

the wrong dams.  The grand debate upon this important question is to take place on Tuesday (3d.).  If Mr. Dawson stays till that time you will 

of course receive it by him: On that day probably will be seen what is the strength of the new administration, till then no 

very correct judgment can be formed; there is little doubt however but that on whatever side particular individuals may range 

themselves the minister will find a very sufficient support in both houses, & with the country at large (as you may suppose) any 

peace will be popular: The permanency of such a peace is perhaps more questionable, & of the pacific ministers still more so: the 

rumour of Mr. Windhams coming to Administration has been renewed.  This certainly does not look pacific; But here where so many men 

occupy themselves altogether & solely in political speculations these Rumours are generally the conjectures of second sight 

politicians, & not much to be depended on of course.  Lord Cornwallis is to set out to morrow for France, where splendid 

preparations are made to Receive him.  With great Respect Dear Sir I am very faithy yr. ob St
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
